 



EXHIBIT 10.50

MOLECULAR DEVICES CORPORATION
1995 STOCK OPTION PLAN

STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTOR

     Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement, Molecular Devices Corporation (the “Company”) has granted you
an option under its 1995 Stock Option Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Stock Option Agreement but defined in the Plan shall have the
same definitions as in the Plan.

     The details of your option are as follows:

     1. VESTING.     Subject to the limitations contained herein, your option
will vest as provided in your Grant Notice, provided, however, that:

          (a)     Attendance at no less than two-thirds (2/3) of the regularly
scheduled Board meetings occurring during a vesting installment period is
required in order for your option to become vested with respect to such
installment, and failure to satisfy this requirement during any particular
installment period shall result in an abatement of the vesting of the option
during the applicable installment period and the aggregate vesting period of
your option shall be increased by one additional year;

          (b)     In the event of: (1) a merger or consolidation in which the
Company is not the surviving corporation; (2) a reverse merger in which the
Company is the surviving corporation but the shares of the Company’s common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise; or (3) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged, the
time during which your outstanding option may be exercised shall be fully
accelerated and the option will terminate if not exercised prior to such event;
and

          (c)     Vesting will cease upon the termination of your Continuous
Status as an Employee, Director or Consultant.

     2. NUMBER OF SHARES AND EXERCISE PRICE.     The number of shares of Common
Stock subject to your option and your exercise price per share referenced in
your Grant Notice may be adjusted from time to time for Capitalization
Adjustments.

     3. METHOD OF PAYMENT.     Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:

          (a)     In the Company’s sole discretion at the time your option is
exercised and provided that at the time of exercise the Common Stock is publicly
traded and quoted regularly

1



--------------------------------------------------------------------------------



 



in The Wall Street Journal, pursuant to a program developed under Regulation T
as promulgated by the Federal Reserve Board that, prior to the issuance of
Common Stock, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds.

          (b)     Provided that at the time of exercise the Common Stock is
publicly traded and quoted regularly in The Wall Street Journal, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
(6) months) or that you did not acquire, directly or indirectly from the
Company, that are owned free and clear of any liens, claims, encumbrances or
security interests, and that are valued at Fair Market Value on the date of
exercise. “Delivery” for these purposes, in the sole discretion of the Company
at the time you exercise your option, shall include delivery to the Company of
your attestation of ownership of such shares of Common Stock in a form approved
by the Company. Notwithstanding the foregoing, you may not exercise your option
by tender to the Company of Common Stock to the extent such tender would violate
the provisions of any law, regulation or agreement restricting the redemption of
the Company’s stock.

     4. WHOLE SHARES.     You may exercise your option only for whole shares of
Common Stock.

     5. SECURITIES LAW COMPLIANCE.     Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

     6. TERM.     You may not exercise your option before the commencement or
after the expiration of its term. The term of your option commences on the Date
of Grant and expires upon the earliest of the following:

          (a)     three (3) months after the termination of your Continuous
Status as an Employee, Director or Consultant for any reason other than your
death, provided that if during any part of such three (3) month period your
option is not exercisable solely because of the condition set forth in
Section 5, your option shall not expire until the earlier of the Expiration Date
or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Status as an Employee,
Director or Consultant;

          (b)     eighteen (18) months after your death if your Continuous
Status as an Employee, Director or Consultant is terminated due to your death;

          (c)     the Expiration Date indicated in your Grant Notice; or

          (d)     the day before the tenth (10th) anniversary of the Date of
Grant.

     7. EXERCISE.

2



--------------------------------------------------------------------------------



 



          (a)     You may exercise the vested portion of your option during its
term by delivering a Notice of Exercise (in a form designated by the Company)
together with the exercise price to the Secretary of the Company, or to such
other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then require.

          (b)     By exercising your option you agree that, as a condition to
any exercise of your option, the Company may require you to enter into an
arrangement providing for the payment by you to the Company of any tax
withholding obligation of the Company arising by reason of (1) the exercise of
your option, (2) the lapse of any substantial risk of forfeiture to which the
shares of Common Stock are subject at the time of exercise, or (3) the
disposition of shares of Common Stock acquired upon such exercise.

     8. TRANSFERABILITY.     Your option is not transferable, except by will, by
the laws of descent and distribution, or pursuant to a domestic relations order,
and is exercisable during your life only by you (or your legal representative)
or transferee pursuant to a domestic relations order. Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to exercise your option.

     9. OPTION NOT A SERVICE CONTRACT.     Your option is not a service or
employment contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the service or employ
of the Company or an Affiliate, or of the Company or an Affiliate to continue
your service or employment.

     10. WITHHOLDING OBLIGATIONS.

          (a)     At the time you exercise your option, in whole or in part, or
at any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the exercise of your option.

          (b)     Upon your request and subject to approval by the Company, in
its sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law (or such lower amount as may be necessary to avoid variable
award accounting). If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely

3



--------------------------------------------------------------------------------



 



from fully vested shares of Common Stock determined as of the date of exercise
of your option that are otherwise issuable to you upon such exercise. Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

          (c)     You may not exercise your option unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied. Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein unless such obligations are satisfied.

     11. NOTICES.     Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by mail by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.

     12. GOVERNING PLAN DOCUMENT.     Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your option and
those of the Plan, the provisions of the Plan shall control.

4